DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-10 and 21-30 are pending and have been examined in this application. Claims 1-5, 9, 21-24, and 28-30 are amended, claims 6-8 are original, claims 25-27 are previously presented and claim 10 is withdrawn.
Claims are no longer generic to the species, and are specific to fish. Claim 10 recites diseases which are specific to birds. Examiner suggests cancelling claim 10, as it no longer applies to the claims concerning fish.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/27/2020 and 01/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 4, 5-7, 9, 23, and 28-29 are objected to because of the following informalities:  
Claim 4 line 16 “image capture device” should be –an image capture device--.
Claim 4 line 18 “positionally adjustable delivery system” should be –a positionally adjustable delivery system--.
Claim 4 line 20 “system controller” should be –a system controller--.
Claim 9 “one or more of the following furunculosis” should be –one or more of the following: furunculosis”.
--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 11 “the relative position” lacks antecedent basis and should be –a relative position--.
Claim 4 line 16 “the relative position” lacks antecedent basis and should be –a relative position--.
Claim 21 “delivery device” lacks antecedent basis, only “delivery system” has been recited prior.
Claim 29 line 2 “the flow of fluid” lacks antecedent basis.
Claim 29 line 4 “the flow of fluid” lacks antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 21-22, 26, 27, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20170128182 A1) to Yamada in view of (US 3774578 A) to Randolph.
In regards to claim 1, Yamada teaches a system for automatically delivering a substance to a predetermined area of a fish comprising: a first tank (Yamada; first space S1) having a first volume of water (Yamada; [0020] the first/second space having water), the first tank sized to hold at least one fish (Yamada; FIG 1); a second tank (Yamada; second space S2) having a second volume of water (Yamada; [0020] the first/second space having water), the second tank sized to receive at least one fish (Yamada; FIG 1); a pipe (Yamada; transfer space 7) in fluid communication between the first and second tanks (Yamada; FIG 1), the pipe having a first end proximate to the first tank and a second end proximate to the second tank (Yamada; see FIG 1 where the ends of 7 are proximate the first and second tanks); a positioning device (Yamada; holding device 40) that positions a fish having a predetermined delivery area (Yamada; [0039]), the positioning device located in the pipe (Yamada; see FIG 3); an image capture device (Yamada; [0011] detecting device which is based on the image processing by using a camera) to capture at least one image of the relative position of the fish (Yamada; camera assists in detecting the passage of the injection target through transfer space 7 [0044]); a delivery system (Yamada; injection system 1) to deliver a predetermined dosage of a substance (Yamada; Claim 2, there being a predetermined volume of the injection objective substance) to the predetermined delivery area of the fish (Yamada; at emission port 21); and a system controller in communication with the positioning device, image capture device and delivery system (Yamada; [0010] where the control unit allows injection (delivery system) based on transfer and detection (image capture device) and [0039] where the control device 10 controls the feet 43 of the holding device 40).  
Yamada fails to teach the positioning device comprising a pair of opposing inflatable bladders, the bladders in fluid communication with a pressurized fluid source.
Randolph teaches the positioning device comprising a pair of opposing inflatable bladders (Randolph; 96, 97, see FIG 2), the bladders in fluid communication with a pressurized fluid source (Randolph; connected to airline 101 and pneumatic valve 102 for application of air pressure).
Yamada and Randolph are analogous art from the same field of endeavor, i.e. animal treatment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamada such that it utilizes a pair of opposing bladders to secure an animal in place, such as the one taught by Randolph. Doing so would provide for a softer secure mechanism which would decrease the stress inflicted on the fish as well as decrease the chances of potential injury to the fish.
In regards to claim 3, Yamada as modified by Randolph teach the system of claim 1 wherein the pressurized fluid source is activated remotely (Randolph; bladders 96, 97 are actuated by control means 32)
In regards to claim 8, Yamada as modified by Randolph teach the system of claim 1 wherein the substance is a vaccine, medicament (Yamada; [0027] “drug solution” or “liquid medicine”) or biologic.    
In regards to claim 21, Yamada as modified by Randolph teach the system of claim 1 wherein the delivery device is an injector (Yamada; injection system 1, needless injection, Abstract).  
In regards to claim 22, Yamada as modified by Randolph teach the system of claim 21 wherein the injector is needless (Yamada; injection system 1, needless injection, Abstract).  
In regards to claim 26, Yamada as modified by Randolph teach the system of claim 1 wherein the image capture device is a camera (Yamada; [0011] detecting device which is based on the image processing by using a camera).  
In regards to claim 27, Yamada as modified by Randolph teach the system of claim 1 wherein the system controller includes a computer processor (Yamada; [0043] where control device 10 being a computer, having a memory, and a calculating device (processor)).  
In regards to claim 30, Yamada as modified by Randolph teach the system of claim 1 wherein the fish is positioned individually (Yamada; [0028] where the cross section of 7 allows for only one farmed fish to pass through to be injected.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20170128182 A1) to Yamada as modified by (US 3774578 A) to Randolph as applied to claim 1 above, in further view of (US 20150125509 A1) to Blaser.
In regards to claim 23, Yamada as modified by Randolph teach the system of claim 1, but fail to teach wherein the substance may be used to treat one or more of the following furunculosis, koi herpes virus, Viral Haemorrhagic Septicaemia, ich and whirling disease.  
Blaser teaches the treatment of furunculosis (Blaser; [0031]).
.

Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 4-7, 9, 24, 25, 28-29 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and dependents thereof concerning the amended limitation of the opposing bladders have been considered but are moot because the new ground of rejection in view of Randolph above. 
Applicant’s arguments with respect to amended claims 4 and dependents thereof concerning the amended limitation of the opposing bladders and the forward and rearward bladders have been considered and are persuasive, see the indication of allowable subject matter above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20120247395 A1 to Koba is a restraining fishing tank which uses a soft foam to restrain the fish.
US 4709660 A to Hrushesky is an animal testing device which securely clamps a rat utilizing inflatable bladders.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642